Citation Nr: 1725024	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder, to include arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from August 22, 1968, to September 20, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, service connection for an acquired psychiatric disorder, and reopening a claim of service connection for a right shoulder.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2013 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing regarding his claims of service connection for a psychiatric disorder and a right shoulder disorder.  He also apprised VA of a change in his address in that document.  See also July 2013 cover letter from Veteran's representative.

In a letter dated in October 2014, the RO notified the Veteran that his videoconference hearing had been scheduled for November 18, 2014.  According to VA records the Veteran did not show for that hearing.  Unfortunately, the hearing notice letter was not sent to the Veteran's last known address (see address reported by Veteran and his representative in July 2013) and the Veteran has not withdrawn his request for a Board hearing.  See December 2016 brief from Veteran's representative.  This case is therefore remanded for re-scheduling of the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and confirm his current address, and then schedule him for a videoconference Board hearing at the RO with jurisdiction over his current address.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

